OPINION — AG — (1) THE NAME OF A PARTISAN CANDIDATE SEEKING ELECTION TO A COUNTY OFFICE WHO DIES AFTER THE TIME FOR WITHDRAWING FROM THE PRIMARY ELECTION, BUT PRIOR TO THE PRIMARY, MUST APPEAR ON THE PRIMARY ELECTION BALLOT. (2) IF THE DECEASED CANDIDATE RECEIVES MORE VOTES IN THE PRIMARY ELECTION THAN HIS SURVIVING OPPONENT, THE DECEASED CANDIDATE IS NOT ELECTED TO OFFICE NOR IS THE SURVIVING CANDIDATE ELECTED. (3) IN SUCH EVENT, THE FAILURE TO ELECT A CANDIDATE AND THE RESULTING FAILURE OF AN ELECTED CANDIDATE TO QUALIFY FOR, AND ENTER INTO THE DUTIES OF, THE OFFICE WILL NECESSITATE THE TAKING OF APPROPRIATE STEPS TO FILL THE TERM OF OFFICE AS PROVIDED BY LAW. CITE: 26 O.S. 1974 Supp., 6-102 [26-6-102], 26 O.S. 1974 Supp., 5-115 [26-5-115], 26 O.S. 1974 Supp., 1-105(1) [26-1-105] [(BRENT S. HAYNIE) 26 O.S. 1-105 [26-1-105](1)